DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the amendments filed on May 27, 2021. 
Claims 1 and 6 have been amended.
Claims 1 and 3-6 are pending.
Claims 1 and 3-6 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A component ordering device, comprising: 
a processor; 
a memory, coupled to the processor, storing instructions that when executed by the processor, configure the processor to execute: 
an order condition proposal generation unit that generates a plurality of order condition proposals for a component to be procured from a supplier based on negotiation history information indicating a prior negotiation with the supplier for another component belonging to a same component classification as the component to be procured, the negotiation history information including a plurality of component codes each indicating a respective component, and for each component code, a component classification, and an order condition, which includes a lot size and a unit price; 
a classification-based unit price change rate estimation unit that estimates, based on the negotiation history information, a unit price change rate corresponding to the component classification to which the component to be procured belongs in a case where the lot size is changed, and that generates classification-based unit price change information including an estimation result; and 
an output control unit that outputs the plurality of generated order condition proposals, 
wherein the order condition proposal generation unit generates the plurality of order condition proposals based on the classification-based unit price change information, and 
wherein the classification-based unit price change rate estimation unit generates the classification-based unit price change information by determining all lot sizes existing in the negotiation history information, determines a first unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size of the determined lot sizes based on the existing lot size and corresponding unit price in the negotiation history information, and generates a second unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size that does not have a corresponding unit price existing in the negotiation history information based on the unit price existing in the negotiation history information that corresponds to a smaller lot size.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of units generating order condition proposals, estimating a unit price change, outputting order condition proposals and making determinations and generating ratios, is a process that, under its broadest reasonable interpretation, covers a commercial interaction. For example, “generating” and “estimating” in the context of this claim encompasses sales activities. 
That is, other than reciting that the order condition proposal generation, output control, and classification-based unit price change rate estimation are units, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “generation” and “estimation” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements such as generating order condition proposals, estimating a unit price change, outputting order condition proposals and making determinations and generating ratios which go beyond the judicial exception(s), including:
A component ordering device, comprising: 
a processor; 
a memory, coupled to the processor, storing instructions that when executed by the processor, configure the processor to execute: 
an order condition proposal generation unit that generates a plurality of order condition proposals for a component to be procured from a supplier based on negotiation history information indicating a prior negotiation with the supplier for another component belonging to a same component classification as the component to be procured, the negotiation history information including a plurality of component codes each indicating a respective component, and for each component code, a component classification, and an order condition, which includes a lot size and a unit price; 
a classification-based unit price change rate estimation unit that estimates, based on the negotiation history information, a unit price change rate corresponding to the component classification to which the component to be procured belongs in a case where the lot size is changed, and that generates classification-based unit price change information including an estimation result; and 
an output control unit that outputs the plurality of generated order condition proposals, 
wherein the order condition proposal generation unit generates the plurality of order condition proposals based on the classification-based unit price change information, and 
wherein the classification-based unit price change rate estimation unit generates the classification-based unit price change information by determining all lot sizes existing in the negotiation history information, determines a first unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size of the determined lot sizes based on the existing lot size and corresponding unit price in the negotiation history information, and generates a second unit price ratio for each combination of a respective component code among the plurality of component codes, 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a unit is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating or estimating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as processors).  For example, stating that the order condition proposal generation, the output control and the classification-based unit price change rate estimation are all units, only generally links the commercial interactions. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. generates a plurality of order condition proposals, generates classification-based unit price change information, outputs the plurality of generated order condition proposals, generates the plurality of order condition, generates the classification-based unit price change information) see Symantec, TLI Communications, OIP Techs

Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 6 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 3-5 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Claim 3 is a dependency of claim 1. The dependent claim does not add “significantly more” to the abstract idea. It recites additional functions, such as a cost estimation unit and a recommended order condition selection unit, that describe the abstract idea and only generally link the abstract idea to a particular technological environment.
Claim 5 is a dependency of claim 1. The dependent claim does not add “significantly more” to the abstract idea. It recites a classification granularity determination unit which describes the abstract idea and only generally links the abstract idea to a particular technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,725,358 B1 to Brown in view of U.S. Patent No. 7,584,155 B1 to Carter.

Regarding Claim 1, Brown discloses a component ordering device ((Col 4 Ln 23-25) FIG. 1 illustrates a system 11 for providing multiple pricing quotes [ordering] based on optional consumer variables. In the embodiment of FIG. 1, the system 11 comprises a user computer [device] 12), comprising: 
a processor (Claim 1. A computer system comprising: a processor);
 a memory, coupled to the processor, storing instructions that when executed by the processor, configure the processor to execute (Claim 1. computer system comprising: a processor and memory; a first subsystem deployed in the memory and executed by the processor to receive a product selection of a product (deployed in the memory is interpreted to be storing information in the memory)).
an order condition proposal generation unit that generates a plurality of order condition proposals for a component to be procured from a supplier based on negotiation history information indicating a prior negotiation with the supplier for another component belonging to a same component classification as the component to be procured, the negotiation history information including a plurality of component codes each indicating a respective component, and for each component code, a component classification, and an order condition, which includes a lot size and a unit price ((Col 2 Ln 25-27) Upon selection of the desired system components, the user is clicks on a "continue" button where the new price of the basic computer with the optional features is displayed [system generates quotes when user activates]; (Col 4 Ln 37-41) Also associated with second computer 14 are software programs 17. The software programs 17 provides the functionality that assists the user with navigation of the site and the ability to obtain a real time quote for the product and compare prices for optional features  real time quote is done by the computer executable software program which is considered to be performing steps automatically]; (Col 4 Ln 23-36) FIG. 1 illustrates a system 11 for providing multiple pricing quotes based on optional consumer variables…Associated with the second computer 14 is a memory device 15 that includes a database 16 of existing customers, products previously purchased by the customers, and features of those products. The database may include a plurality of records including fields for Customer, Customer ID, Products purchased by customer and product features on products purchased by customers [database with customer past purchases and detailed information on those purchases]; (Col 3 Ln 42-46) Also included is software for simultaneously displaying the prices for the selected products [multiple products] and associated features. This provides the user with the convenience of being able to compare the price [prices are displayed] impact of the features available); 
a classification-based unit price change rate estimation unit that estimates ((Col 6 Ln 19-36) If the user has purchased a similar product previously, the system would return a web page indicating the latest version of the PC that had been purchased previously, the features associated with the previous PC (e.g. floppy disk drive, additional memory, etc.) and the prices associated with the new version of the Dimension 110 Entry Level PC and the selected features as well as a total price (steps 72 and 73). At that point, the user would be given the option to customize (i.e. select additional available features) the PC (step 75…If the user elects to customize the PC, the system would return [the system does not need to be told to show prices, once it’s determined a customization wants to be done, the system knows to return estimations/quotes of what the products will be with specific features] a web page that displays the initial features (step 79) the prices [these prices are estimations of the cost of a product – which is interpreted by examiner to be a quote] for the initial features (step 81), a user interface capability to input or select new features (step 83) and when the user selects new features (step 85) the prices for the selected new features (step 87) [Figure 5 rc 73, 75, 81, 87 shows a flowchart that goes through steps to change price if product is customized; after user tells the system if wants to customize the product the system]), based on the negotiation history information ((Col 6 Ln 15-19) The user is then provided with a choice of products and selects a product in step 65 (e.g. a Dimension 110 Entry Level PC). The system then searches the database 21 to determine if the user has purchased a similar product previously [history on previous purchases is saved and used later, once product is selected, the system automatically looks to see if similar item was previously purchased – Figure 5 shows the flowchart]), a unit price change rate corresponding to the component classification to which the component to be procured belongs in a case where the lot size is changed ((Col 6 Ln 30-36) If the user elects to customize the PC, the system would return a web page that displays the initial features (step 79) the prices for the initial features (step 81), a user interface capability to input or select new features (step 83) and when the user selects new features (step 85) the prices for the selected new features (step 87) [price and products change depending on the user selection, products and features chosen change the lot size, and the price changes when the lot size changes or the products/features change]), and that generates classification-based unit price change information including an estimation result ((Col 6 Ln 17-36) If the user has purchased a similar product previously, the system would return a web page indicating…the prices associated…as well as a total price (steps 72 and 73). At that point, the user would be given the option to customize…If the user elects to customize the PC, the system would return a web page that displays the initial features (step 79) the prices for the initial features (step 81), a user interface capability to input or select new features (step 83) and when the user selects new features (step 85) the prices for the selected new features (step 87) [system automatically provides price of product with/without specific features]); and
an output control unit that outputs the plurality of generated order condition proposals ((Col 3 Ln 37-40) An embodiment of a system in this disclosure includes a server accessible to a user that provides multiple real time [automatic] pricing quotes or a desired product based on optional features for the product [system provides quotes which is interpreted to be outputting order proposals]), 
wherein the order condition proposal generation unit generates the plurality of order condition proposals based on the classification-based unit price change information ((Col 6 Ln 30-36) If the user elects to customize the PC, the system would return a web page that displays the initial features (step 79) the prices for the initial features (step 81), a user interface capability to input or select new features (step 83) and when the user selects new features (step 85) the prices for the selected new features (step 87) [displays the prices of the new features added]), and 
wherein the classification-based unit price change rate estimation unit generates the classification-based unit price change information by determining all lot sizes existing in the negotiation history information ((Col 4 Ln 37-41) Also associated with second computer 14 are software programs 17. The software programs 17 provides the functionality that assists the user with navigation of the site and the ability to obtain a real time quote for the product and compare prices for optional features [real time quote is done by the computer executable software program which is considered to be performing steps automatically]; (Col 6 Ln 15-19) The user is then provided with a choice of products and selects a product in step 65 (e.g. a Dimension 110 Entry Level PC). The system then searches the database 21 to determine if the user has purchased a similar product previously [history on previous purchases is saved and used later, once product is selected, the system automatically looks to see if similar item was previously purchased – Figure 5 shows the flowchart]; (Col 4 Ln 58-62) The system 11 may be used to provide or sell on-line any group of products having optional features. For example, if the system 11 was operated by a computer vendor, the products may be computers with optional features such as different types of . 

But Brown does not explicitly disclose determines a first unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size of the determined lot sizes based on the existing lot size and corresponding unit price in the negotiation history information, and generates a second unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size that does not have a corresponding unit price existing in the negotiation history information based on the unit price existing in the negotiation history information that corresponds to a smaller lot size.
Carter, on the other hand, teaches determines a first unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size of the determined lot sizes based on the existing lot size and corresponding unit price in the negotiation history information, and generates a second unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size that does not have a corresponding unit price existing in the negotiation history information based on the unit price existing in the negotiation history information that corresponds to a smaller lot size. ((Col 2 ln 1-15)) customer adds features to and removes [making a smaller order size] features from the selected product, the product's final price may change according to not only the features added or removed, but also according to any package pricing [unit price], discounts, variations in taxes and/or shipping charges, and other such adjustments. Moreover, the selection of one feature may change (Col 3 Ln 10-30) In light of the variations presented in the foregoing example, and the myriad other possible variations and combinations thereof, incremental differences in price (i.e., the difference between the price of the currently configured vehicle and another configuration) need to be calculated, and the price of the vehicle configured with the various options presented. The example demonstrates that this requires some configuration integration (i.e., to know the base radio needs to be removed, or the Luxury package needs to be added). A configuration with the leather seats, combined with the rebate, illustrates that the old product price cannot simply be manipulated by adding/subtracting the prices of the individual options [adding leather seats is interpreted to be adding 1 unit/lot size package of leather seats]. To get the true price, the pricing engine must calculate the product's total price with each desired set of options. As will be apparent to one of skill in the art, when such operations must be performed for every option presented to a prospective purchaser, tens or even hundreds of such operations must be performed every time the information is redisplayed, which should occur every time the potential purchaser adds or removes an option from the given ).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Brown, the ability to determines a first unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size of the determined lot sizes based on the existing lot size and corresponding unit price in the negotiation history information, and generates a second unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size that does not have a corresponding unit price existing in the negotiation history information based on the unit price existing in the negotiation history information that corresponds to a smaller lot size, as taught by Carter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
 
Regarding Claim 3, Brown and Carter teach the system of claim 1. 
However, Brown does not explicitly teach wherein the processor is configured to execute: a cost estimation unit that estimates a total cost for each of the plurality of generated order condition proposals; and a recommended order condition selection unit that selects, based on the estimated total cost, a recommended order condition that is possible to be accepted by the supplier from among the plurality of order condition proposals, wherein the output control unit outputs the selected recommended order condition.
Carter, on the other hand, teaches further comprising: a cost estimation unit that estimates a total cost for each of the plurality of generated order condition proposals; and a recommended order condition selection unit that selects, based on the estimated total cost, a recommended order condition that is possible to be accepted by the supplier from among the plurality of order condition proposals, wherein the output control unit outputs the selected recommended order condition ((Col 7 Ln 17-39) Next, the potential purchaser selects the features they desire (step 15). It should be noted that this action can also be directed to (or additionally include) the selection of other products, services or the like. Any such actions can be made to alter the final price of the selected features, products, services or the like, including effects on peripheral costs. A determination is then made as to the pricing of the desired product/service configuration, product/service combination or the like (step 20). As noted previously, a product's final price can be altered based on any number of effects. Once determined, final pricing [it is best understood by examiner that the final price is the same as a . 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Brown, further comprising: a cost estimation unit that estimates a total cost for each of the plurality of generated order condition proposals; and a recommended order condition selection unit that selects, based on the estimated total cost, a recommended order condition that is possible to be accepted by the supplier from among the plurality of order condition proposals, wherein the output control unit outputs the selected recommended order condition as taught by Carter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, to include the teachings of Carter, in order to have a number of configurations and corresponding final prices generated and displayed for comparison (Carter, Col 7 Ln 36-39).

Regarding Claim 4, Brown and Carter teach the system of claim 3. 
However, Brown does not explicitly teach wherein the recommended order condition selection unit generates recommended order condition information including a reduction sum of the total cost in a case where a current order condition of the component to be procured is changed to the recommended order condition, and the output control unit outputs the generated recommended order condition information.
Carter, on the other hand, teaches wherein the recommended order condition selection unit generates recommended order condition information including a reduction sum of the total cost in a case where a current order condition of the component to be procured is changed to the recommended order condition ((Col 7 Ln 40 – Col 8 Ln 8 ) FIG. 1B is a flow diagram illustrating an example of the operations performed in pricing one or more configurations of a product, service or the like when employing a user interface that provides functionality according to embodiments of the present invention. First, the item to be priced (e.g., the product configuration (feature set)) is determined from information provided by the potential purchaser (step 50). This can include, for example, generating a list of possible features, and then determining which of those features are desired… The need for delta pricing, and certain of its advantages…context of a vehicle offered for sale… To upgrade from a standard AM radio (costing $200, as a "base" configuration) to an FM radio (costing $600) [a recommended option is the FM radio upgrade], the user will typically not be charged the full price of the FM radio, but instead will incur the incremental cost of that feature. In fact, the purchaser need never be concerned with the fact that the absolute price of the FM radio is $600, because the FM radio will always have been swapped for another option (e.g., the AM radio). This is true of any ), and the output control unit outputs the generated recommended order condition information ((Col 7 Ln 50-52) Once this determination is made, the final price (e.g., for the given configuration of the product) is returned (step 60) [final price returned is interpreted to be outputting the final generated order]).  
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Brown, wherein the recommended order condition selection unit generates recommended order condition information including a reduction sum of the total cost in a case where a current order condition of the component to be procured is changed to the recommended order condition, and the output control unit outputs the generated recommended order condition information as taught by Carter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, to include the teachings of Carter, in order to price a product and offer optional features in the same classification to the user that may also effect the price (Carter, Figure 1B; Col 7 Ln 53 – Col 8 Ln 8).

Regarding Claim 5, Brown and Carter teach the system of claim 1. 
Brown discloses wherein the processor is configured to execute:  a classification granularity determination unit that determines, for each of the component classification in a highest hierarchy, whether to adopt per-hierarchy classification-based unit price change information corresponding to any hierarchy when the order condition proposals of the component to be procured are generated, wherein the component to be procured belongs to the component classification that has a hierarchical structure, and the classification-based unit price change rate estimation unit estimates, based on the negotiation history information, the unit price change rate in a case where the lot size is changed for the component classification of each hierarchy to which the component to be procured belongs, and generates the per-hierarchy classification-based unit price change information including an estimation result ((Col 6 Ln 8-11) The product is a basic desktop computer having a set of optional features. For the purpose of this example, the optional features may include two types of memory, a floppy disk drive, and three speakers [optional features presented to the user are in the same classification. The computer chosen is the highest hierarchy and the memory, floppy disk drive and speakers are sub-components of that computer. The purpose is to only show the user what features can be used with the chosen computer, so only features in the same classification are shown]; (Col 6 Ln 19-28) The system then searches the database 21 to determine if the user has purchased a similar product previously. If the user has purchased a similar product previously, the system would return a web page indicating the latest version of the PC that had been purchased previously, the features associated with the previous PC (e.g. floppy disk drive, additional memory, etc.) [if the product was previously purchased the system displays classification based information. System .

Claim 6 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.

Response to Arguments
Applicant’s arguments filed with respect to the interpretation of claims under 35 USC 112(f) have been fully considered and are persuasive.  
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive.
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but are not persuasive.
Applicant argues on pages 8-10 of the Remarks that the elements of the claim “do not at all relate to a method of organizing human activity. Rather, they relate to generating a classification-based unit price change, with is not a routine or conventional activity.” However, Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” While Applicant has identified various specific examples of certain methods of organizing human activities, such specific examples are included and considered within the grouping of certain methods of organizing human activity defined in the 2019 PEG. The determination of whether a claim relates to a method of organizing human activity generates a plurality of order condition proposals for a component to be procured from a supplier based on negotiation history information indicating a prior negotiation with the supplier for another component belonging to a same component classification as the component to be procured; estimates, based on the negotiation history information, a unit price change rate corresponding to the component classification to which the component to be procured belongs in a case where the lot size is changed, and that generates classification-based unit price change information including an estimation result; generates the plurality of order condition proposals based on the classification-based unit price change information; and generates the classification-based unit price change information by determining all lot sizes existing in the negotiation history information, determines a first unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size of the determined lot sizes based on the existing lot size and corresponding unit price in the negotiation history information, and generates a second unit price ratio for each combination of a respective component code among the plurality of component codes, component classification and lot size that does not have a corresponding unit price existing in the negotiation history information based on the unit price existing in the negotiation history information that corresponds to a smaller lot size, which are directed to estimating cost reduction sums prior to negotiating with the supplier, i.e. sales behaviors. Therefore, the claims recite certain methods of organizing human activity, 
Applicant further argues that “the alleged abstract idea is integrated into a practical application” and “elements of the claim … are significant and go beyond a method of organizing human activity and therefore transform the claim into patent eligible subject matter.” However, Examiner respectfully disagrees. The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.” In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond generally linking the use of the judicial exception to a particular technological environment. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraph [0005] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as estimating cost reduction sums prior to negotiating with the supplier. Although the  a component ordering device, comprising: a processor; a memory, coupled to the processor, storing instructions that when executed by the processor, configure the processor to execute an order condition proposal generation unit, a classification-based unit price change rate estimation unit, and an output control unit, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in Enfish. Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities beyond a general link. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of estimating cost reduction sums prior to negotiating with the supplier. The claimed process, while arguably resulting in improved estimation of cost reduction sums prior to negotiating with the supplier, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system and/or machine learning models. Rather, the claimed process is utilizing different data while still employing the same the processor and/or computer components and/or machine learning models used in conventional systems to improve estimation of cost reduction sums prior to negotiating with the supplier, i.e. commercial process. As such, the claims do not recite specific technological improvements beyond a general link to a particular 
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues on page 12 of the Remarks that “Brown et. al. do not disclose ‘generates a plurality of order condition proposals for a component to be procured from a supplier based on negotiation history information indicating [1] a prior negotiation with the supplier [2] for another component belonging to [3] a same component classification as the component to be procured.” However, Examiner respectfully disagrees. Brown discloses a system that can generate multiple proposals with various options for a PC (Col 4 Ln 23-36). A customer can look at their past purchase history (i.e., prior negotiation with a supplier) based on the records in the database, which are classified into fields such as Customer, Customer ID, Products purchased by customer and product features (i.e., different components in the same classification) on products purchased by customers (Col 3 Ln 42-46). This information can also include the individual pricing of the product features and the total price of the product (Col 6 Ln 19-36). When the customer is building their PC, they are negotiating the total price of the PC by adjusting the features they wish to have included based on their preferences, and the completed purchase of the PC is the finalized agreement (Col 6 Ln 30-36). Therefore, Brown teaches this limitation from claims 1 and 6, and the rejection is maintained in this aspect. 
Applicant further argues on page 13 of the Remarks that “Brown et al. are silent with respect to disclosing ‘the negotiation history information including a plurality of  (Col 3 Ln 10-30)). Brown does not explicitly disclose component codes; however, Carter teaches bit vectors that represent product features (i.e., component codes) (Col 16 Ln 28-34). While Brown and Carter do not individually disclose all of the claim limitations, it is their combination that teaches the instant invention. Furthermore, a person having ordinary skill in the art would be motivated to combine Brown and Carter in order to price a number of product configurations during the quoting process (Carter, Col 2 Ln 28-45). Therefore, the rejection is maintained in this aspect. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625